DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having Application No. 16/502,564 filed on 7/3/2019 is presented for examination by the examiner. Claim 1 is currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a DIV of 15/185,198 filed on 06/17/2016 now PAT 10,345,990 B2, which is a DIV of 14/242,024 filed on 04/01/2014 now PAT 9,401,045 B2, which is a CON of 12/572,879 filed on 10/02/2009 now PAT 8,689,143 B2, which claims benefit of 61/102,663 filed on 10/03/2008.

Drawings
The applicant’s drawings filed on 7/3/2019 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 7/3/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0067], and Figure 15 in the instant disclosure. Therefore, the method of claim 1 is statutory under 35 U.S.C. § 101.

Claim Objections
Claim 1 is objected to because of the following informalities:
	The recited limitation of “determining for each selected position the portion associated with the position” in claim 1 should be written as “determining, for each selected position, the portion associated with the position”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	

Initially, it should be noted that the present application and the patent applications 8,689,143 B2; 9,401,045 B2; and 10,345,990 B2 have the same inventive entity. The inventor and/or assignee for the patent applications and the present application are Kate C. Paley as the inventor; and Word Diamonds, LLC as the assignee.

	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed to the abstract idea of collecting, storing and displaying data; collecting and analyzing selected data in the displayed data; and displaying certain results of the collection and analysis of the selected data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Statutory Category
Claim 1 discloses a method which is a process within the meaning of the section.
Step 2A – Prong One: Judicial Exception Recited
The claim recites the limitations of “receiving a user selection of a plurality of positions of the surface of the graphical object; determining for each selected position the portion associated with the position”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the claim encompasses a user simply determining user selection of positions the surface of the graphical object. The mere nominal recitation of a generic processor does not take the 
Step 2A – Prong Two: Integrated into a Practical Application
The claim recites additional elements: “storing a collection of data in a computer database, the data having a plurality of portions, each portion associated with a position on a surface of a graphical object; displaying the graphical object; and displaying the graphical object and a graphical connection between each of the selected portions”. The storing step and displaying steps are recited at a high level of generality (i.e., as a general means of storing data for use in displaying step), and displaying selected data, which is a form of insignificant extra solution activity. Each of the additional limitations or the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the storing data for use in displaying 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation of “determining for each selected position the portion associated with the position” which renders the claim indefinite because it is unclear as whether the determined portion associated with the position being selected by the user or the position on the surface of the graphical object. Clarification and/or correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anwar (US No. 5,767,854 A) in view of Blake et al. (US No. 2009/0089714 A1).

As per claim 1, Anwar and Blake et al. disclose A computer-implemented method of presenting a collection of data, the method being performed by a programmed computer processor, the method comprising:
storing a collection of data in a computer database, the data having a plurality of portions, as (Anwar, see e.g., Col. 1 lines 50-67: as the system includes at least one database system; the system is directed to manipulating multi-dimensional data objects; Col. 9 lines 18-26: as data can be entered into the system via retrieval from a database; Col. 10 lines 20-22: as the user can populate data into the tool by retrieving data from a database; and Col. 6 lines 8-16: as the system is directed towards manipulating and analyzing large data structures that have many different levels and types of data; multi-dimensional data objects) each portion associated with a position on a surface of a graphical object; displaying the graphical object; as (Anwar, see e.g., Abstract: as display, manipulation and analysis of multi-attributed data via one or more ngons - where each n-gon can be a layered n-gon at solid or each side 
receiving a user selection of a plurality of positions of the surface of the graphical object; as (Anwar, see e.g., Col. 14 line 61 to Col. 15 line 22: as user performing analysis on the data using the GUI; the user can scroll through the data values associated with each side of the n-gon, to select the desired values; the user can then use mouse or keyboard selection to ripple his selections throughout the entire n-gon); Col. 15 line 65 to Col. 16 line 10: as the user scrolls through the data values on each side of the hexagon and selects the desired values of the Racket attribute for squash; by selecting the desired values of the racket attribute for a racket ball, the buyer can determine the least expensive racket ball manufacturer among the nine manufacturers; and Col. 22 lines 33-40: as control allowing movement from one n-gon to another n-gon; from one section).
determining for each selected position the portion associated with the position; and displaying the graphical object, as (Anwar, see e.g., Col. 1 lines 8-11: as display of multidimensional data; Col. 1 lines 56-66: as means for creating, populating, updating, manipulating, storing, retrieving, modifying and analyzing multi- and a graphical connection between each of the selected portions, as (Anwar, see e.g., Col. 9 lines 27-47: as the GUI can include color to enhance and render visualizations of relationships; the desired range of values can be represented in one color, the undesired range of values by another color; Col. 13 lines 17-35: as the user can select items and define a parent-child relationship between the items. In addition, Blake et al. is provided to more fully meet the limitation at [0083] – [0085]: as the system may track the interactions of a user with the site, and information resulting from the tracked interactions can be displayed by the three-dimensional object; [0086]: as an indication is displayed at one or more locations on the surface area of the three-dimensional object that the user has interacted with the portion of the content corresponding to one or more locations; the rendering module graphically incorporates the received tracking information into the display of the three-dimensional object to display an indication of the user’s interaction; and Fig. 12, elements 1202-1208: as tracking interactions with content; displaying an indication at one or more locations on the surface area of the 3d object that the user has interacted with content corresponding to the one or more location; displaying an indication at each location of a popularity of the portions; displaying an indication of a comparison of a first portion of the content and a second portion of available content).
Anwar into the 3D visualization system Blake et al. with a reasonable expectation of success. The motivation for incorporating the multidimensional data display technique in Anwar system into the 3D visualization system of Blake et al. would be useful for visualizing information from a database in a 3D object (Blake et al., Abstract; and [0040] – [0041]) in which the object may take the form of a 3D polygon (Blake et al., [0057]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/22/2021